Citation Nr: 1726389	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-15 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and sleep disorder to include sleep apnea, and/or posttraumatic stress disorder (PTSD), as secondary to military sexual assault (MST).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decisions by which the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

VA granted the Veteran's claim in full in September 2014. 


CONCLUSION OF LAW

VA's grant renders the appellate issue moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA granted the Veteran's claim in September 2014.  It rated the disability as 100 percent disabling, effective November 30, 2005.  This favorably resolved the issue on appeal in full, and VA assigned the maximum rating available.  Thus, the appellate issue is moot.  The Board agrees with the Veteran's representative, which stated in June 2017, that "the appeal should not have returned to the Board."

The Board apologizes for any confusion, and it assures the Veteran that its action below will not impact her receipt of benefits.


ORDER

The appeal for service connection for an acquired psychiatric disorder, to include depression, anxiety, and sleep disorder to include sleep apnea, and/or PTSD, as secondary to MST, is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


